UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORX
                                                         -X

 UNITED STATES OF AMERICA,

                                                                                      ORDER
               -against-
                                                                              03-CR-1382-2(NGG)

 ANTHONY URSO,


                              Defendant.
                                                         -X
NICHOLAS G. GARAUFIS,United States District Judge.

       The court is in receipt of Defendant's fully briefed motion for release to home

confinement. (Mot.for Release(Dkt. 1189); Gov't Resp.(Dkt. 1199); Def. Reply(Dkt. 1202).)

       The Federal Defenders located in Brooklyn, New York are appointed to represent

Defendant in this matter. Defense counsel is DIRECTED to inform the court, by no later than

July 31,2019, ifthey believe further briefing is necessary.

       The Clerk of Court is respectfully DIRECTED to send a copy ofthis order by certified

mail, retum receipt requested, to Defendant at his address of record.

       SO ORDERED.
                                                                         s/Nicholas G. Garaufis

Dated; Brooklyn, New York                                           NICHOLAS G. GARAUFI
       July ^ ,2019                                                     Jnited States District Judge
